Citation Nr: 0207728	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 
1963.

This appeal came to the Board of Veterans' Appeals (Board) 
from a March 1999 RO rating decision that denied service 
connection for residuals of a left ankle injury as not well 
grounded.  In February 2001, the Board remanded the case to 
the RO for additional development.  In an October 2001 
decision, the RO denied service connection for residuals of a 
left ankle injury on the merits.  Thereafter, the case was 
returned to the Board.


FINDINGS OF FACT

1.  The veteran's left ankle condition in service was acute 
and transitory, and resolved without residual disability.

2.  Residuals of a left ankle injury are not demonstrated.


CONCLUSION OF LAW

Residuals of a left ankle injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for residuals of a 
left ankle injury, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any left ankle condition.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In April and August 
2001 letter, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from August 1960 to August 
1963.

Service medical records show that the veteran was 
hospitalized at a private medical facility in March 1963.  
The summary of that hospitalization reveals that he was hit 
by a car while riding a bicycle.  A report of his examination 
during that hospitalization notes that he was not rendered 
comatose, but complained of dorsal lumbar pain and discomfort 
in the left ankle and nose.  A left ankle disability was not 
found.  Clinical records during the hospitalization note that 
he received multiple lacerations, including a laceration of 
the left leg.  The diagnoses at the time of hospital 
discharge included fracture of the skull, cerebral 
concussion, multiple contusions, compression fracture of L2, 
and laceration of nose.

Service medical records reveal that the veteran underwent a 
medical examination in June 1963 for separation from service.  
A one-inch scar of the lateral left ankle was found.

VA service medical records show that the veteran was treated 
and evaluated for various conditions from the mid-1990's to 
1999.  The reports of treatment show that he was seen for 
unrelated conditions.  The more salient medical reports 
related to his claim for service connection for residuals of 
a left ankle injury are discussed below.

The veteran underwent various VA medical examinations in 
October 1995.  A left ankle condition was not found.

The veteran underwent a VA medical examination in July 1998.  
A left ankle condition was not found.

The veteran underwent a VA medical examination in December 
1998.  He gave a history of sustaining multiple injuries when 
hit by a car while riding on a bicycle in service.  He stated 
that he believed he sustained a left ankle injury in that 
accident.  He complained of constant left ankle pain.  The 
examiner reviewed the medical evidence in the veteran's case.  
A left ankle condition was not found.  The impression was 
left ankle injury contusion by documented report, and X-rays 
were recommended to rule out any old fracture in the area.  
X-rays of the left ankle in December 1998 were negative.

The veteran underwent a VA neurological examination in 
February 1999.  A left ankle condition was not found.

The veteran underwent a VA medical examination in August 1999 
in order to determine the nature and extent of any left ankle 
scar.  The examiner found no visible scar of the left ankle.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection has been granted for the residuals of the lumbar, 
skull, and nasal fractures.

The service medical records show that the veteran was 
hospitalized at a private medical facility in March 1963 
after being hit by an automobile while riding a bicycle.  The 
private medical report of that hospitalization indicates that 
he sustained multiple lacerations, including a laceration of 
the left leg, and the report of his medical examination in 
June 1963 for separation from service shows that he had a 
left ankle scar.  The post-service medical records, including 
various VA medical examinations in the 1990's, however, do 
not demonstrate the presence of any residuals of a left ankle 
injury.  As noted in the above legal criteria, the evidence 
must demonstrate the presence of the claimed disability in 
order to establish service connection for it.

Statements from the veteran are to the effect that he has a 
left ankle disorder related to his automotive-bicycle 
accident in service, but his lay statements are insufficient 
to demonstrate the presence of a medical disorder because the 
evidence does not show that he has the training, education or 
experience to make medical diagnoses, statements or opinions.  
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

After consideration of all the evidence, the Board finds that 
it indicates the veteran's left ankle condition in service 
was acute and transitory, and resolved without residual 
disability as the evidence does not demonstrate the presence 
of the claimed disability.  The preponderance of the evidence 
is against the claim for service connection for residuals of 
a left ankle injury, and the claim is denied.  The benefit of 
the doubt doctrine is not for application because the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER



Service connection for residuals of a left ankle injury is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

